Citation Nr: 0906289	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a left shoulder injury with mild 
degenerative changes, status post arthroscopy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1973 to March 1976.

The matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 30 percent rating 
for the Veteran's left shoulder disability.  

In a March 2006 rating decision, the RO granted the Veteran 
100 percent temporary total rating (T/TR) post surgery under 
the provisions of 38 C.F.R. § 4.30 from July 25, 2005 based 
on a period of convalescence following left shoulder 
arthroscopy performed on July 25, 2006; a scheduler 30 
percent rating was restored from November 1, 2005.  In an 
undated statement, the Veteran indicated that he wished to 
file a claim for entitlement to an extension of a Paragraph 
30 temporary total evaluation beyond October 31, 2005.  This 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to an increased 
rating in excess of 30 percent for residuals of a left 
shoulder injury with mild degenerative changes is warranted.  

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Unfortunately, the veteran 
did not receive adequate notice of information concerning the 
VCAA in reference to the issue on appeal.  As the case is 
being remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice as to the type 
of evidence necessary to substantiate a claim for an 
increased rating is provided.

In this case, the RO granted service connection in 1973 upon 
the Veteran's separation from active duty for an injury 
sustained to his left shoulder.  Subsequently, the Veteran 
had arthroscopic surgery to repair the left rotator cuff in 
1995 and 1996.  

In a July 2005 VA treatment note. the physician diagnosed a 
left rotator cuff tear with bicep tendonopathy.  
Subsequently, the Veteran underwent a third left shoulder 
arthroscopy with rotator cuff repair on July 26, 2005.  Post 
surgery, VA treatment notes report the Veteran participated 
in physical therapy and continued to be treated for pain at 
the VA Medical Centers in Durham, North Carolina and 
Fayetteville, North Carolina.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and, in claims for 
disability compensation, requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  In this case, the 
Board recognizes that the last VA examination of the left 
shoulder was conducted in October 2004 without the Veteran's 
claims file being available to the examiner.  In his 
statement in January 2005, the Veteran specifically stated 
that his condition had worsened and required another surgery.  
That surgery was performed in July 2005.  In the January 2009 
written brief presentation, the Veteran's national service 
representative, noted the left shoulder surgery in 2005 and 
requested another VA medical examination to assess the degree 
of left shoulder impairment.  VA's statutory duty to assist 
the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  Consequently, a new VA 
examination is required to ascertain the current severity of 
the Veteran's left shoulder disability. 

The AMC/RO should also obtain and associate with the claims 
file all outstanding VA treatment records.  The claims file 
reflects that the veteran has received medical treatment from 
the VA medical centers (VAMC) in Durham, North Carolina and 
Fayetteville, North Carolina; however, as the claims file 
only includes records from those facilities dated up to 
January 2007, any additional records from those facilities 
should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully complied 
with and satisfied.

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
claimant that he may submit evidence 
showing the effects of the worsening or 
increase in severity upon the claimant's 
daily life and employment.  The AMC/RO 
should also provide notice of the 
specific criteria necessary for 
entitlement to an increased disability 
rating beyond 30 percent for impairment 
of the humerus under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2008).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his left 
shoulder disability since August 2004.  
Of particular interest are any 
outstanding VA records of evaluation 
and/or inpatient or outpatient treatment 
of the Veteran's left shoulder disability 
from January 2007 to the present from 
VAMC in Durham, North Carolina and 
Fayetteville, North Carolina.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
claims file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his left shoulder disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician is requested to obtain an 
occupational and recreational history to 
document the Veteran's physical 
activities over the years.

The physician should respond to the 
following concerning the Veteran's left 
shoulder: In reporting the results of 
range of motion testing in degrees, the 
physician should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  

Opinions should be provided based on the 
results of the examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  VA regulations 
provide that when a claimant fails to 
report for a scheduled medical 
examination, without good cause, a claim 
for an increase shall be denied without 
review of the evidence of record.  38 
C.F.R. § 3.655 (2008).

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


